Title: Timothy Pickering to Bartholomew Dandridge, Jr., 22 January 1796
From: Pickering, Timothy
To: Dandridge, Bartholomew Jr.


          
            Dear Sir,
            Jany 22. 96. 3 o’clock
          
          I have this moment recd from Mr Wolcott the inclosed letter to Mr Adet, which this morning I left at Mr Wolcott’s office for his perusal and remarks. He approves of it entirely. I called at Mr Lee’s in the morning for the like purpose, but he was not at home. However, his letter to me (also inclosed) which I received yesterday, shows a concurrence of his opinion in every principle advanced by me. Should the President have leisure to peruse them before evening, and think no alteration necessary, I could send the letter to Mr Adet: otherwise it may be done to-morrow morning.
          I also inclose a letter from Govr Blount recd this day. Very sincerely yours
          
            T. Pickering
          
        